Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “damping washer…spaced circumferentially from the at least one fastener” of claims 1-3 and 9-10 must be shown or the feature(s) canceled from the claim(s).  Specifically, a washer is defined as a ring.  The damping elements spaced circumferentially from the threaded fasteners are not rings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3, 8, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite “a plurality of mounting holes”.  Claim 1 previously recited “at least one mounting hole”.  It is unclear if these are the same or different holes.
Claims 2 and 3 recite “a plurality of threaded fasteners”. Claim 1 previously recited “at least one threaded fastener”.  It is unclear if these are the same or different elements.
Claims 2 and 3 recite “a plurality of damping cylinders”. Claim 1 previously recited “at least one damping cylinder”.  It is unclear if these are the same or different elements.
Claims 8, 13 and 17 recites the term “generally”. The term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree the term “generally” encompasses. For example, how circular must something be to be considered “generally circular”?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto U.S. 2015/0285308 in view of Kawamura U.S. 2017/0210165.
	Re clm 1, Kanamoto discloses a gantry assembly (Fig. 5) comprising: a rotor (105, Fig. 5) rotatable about a central axis; a stator (106) fixed with respect to the axis; and bearing assembly rotatably coupling the rotor with the stator and including: an inner ring (3a and 3b, Fig. 6) having an outer circumferential surface providing a least one inner raceway (7s), two opposing axial ends and at least one mounting hole (9, Fig. 4) extending axially into one of the two axial ends, the inner ring being connected with one of the stator and the rotor by at least one threaded fastener extending into the at least one hole of the inner ring; an outer ring (2, Fig. 6) disposed about the inner ring and having an inner circumferential surface providing at least one outer raceway (6s), two opposing axial ends and at least one mounting hole extending axially into one of the two axial ends, the outer ring being connected with the other one of the stator and the rotor by at least one threaded fastener extending into the at least one hole of the outer ring; a plurality of rolling elements (4s) disposed between the inner and outer rings so as to roll simultaneously upon the inner and outer raceways. 
	Kanamoto does not disclose at least one of: a damping washer disposed between the stator and the one of the inner and outer rings connected with the stator, the washer being disposed about the at least one threaded fastener connecting the stator with the one of the inner and outer rings or spaced circumferentially from the at least one fastener; and a damping washer disposed between the rotor and the one of the inner and outer rings connected with the rotor, the washer being disposed about the threaded fastener connecting the rotor with the one of the inner and outer rings or spaced circumferentially from the at least one fastener.
Kawamura teaches a bearing comprising a damping washer (14, Fig. 2 or 15, Fig. 3) disposed between the stator (analogous to 7) and the one of the inner and outer rings connected with the stator, the washer being disposed about the at least one threaded fastener (Fig. 2; [0042]) connecting a mounting element with a ring of the bearing for the purpose of for the purpose of suppressing noise and vibration ([0005]).
It would have been obvious to one of ordinary skill in the art to modify the bearing of Kanamoto and provide a damping washer between any two fastened bearing elements such that a damping washer is disposed between the stator and the one of the inner and outer rings connected with the stator, the washer being disposed about the at least one threaded fastener connecting the stator with the one of the inner and outer rings; and a damping washer disposed between the rotor and the one of the inner and outer rings connected with the rotor, the washer being disposed about the threaded fastener connecting the rotor with the one of the inner and outer rings for the purpose of suppressing noise and vibration.
Re clm 2, Kanamoto further discloses the outer ring has a plurality of mounting holes (8, Fig. 4) spaced circumferentially about the central axis, each mounting hole extending axially into the one of the two axial ends of the outer ring, and is connected with the one of the stator and the rotor by a plurality of the threaded fasteners ([0057]), each fastener extending into a separate one of the plurality of mounting holes.
Kanamoto in view of Kawamura further discloses a plurality of the damping washers are disposed between the outer ring and the one of the stator and the rotor connected with the outer ring, each one of the plurality of washers being disposed about a separate one of the threaded fasteners connecting the outer ring with the one of the stator and the rotor connected with the outer ring.
Re clm 3, Kanamoto further discloses the inner ring has a plurality of mounting holes (9s, Fig. 4) spaced circumferentially about the central axis, each mounting hole extending axially into the one of the two axial ends of the inner ring, and is connected with the one of the stator and the rotor by a plurality of the threaded fasteners, each fastener extending into a separate one of the plurality of mounting holes.
Kanamoto in view of Kawamura further discloses a plurality of the damping washers are disposed between the inner ring and the one of the stator and the rotor connected with the inner ring, each one of the plurality of washers being disposed about a separate one of the threaded fasteners connecting the inner ring with the one of the stator and the rotor connected with the inner ring or disposed circumferentially between one pair of adjacent fasteners. 
Re clm 7 and 16, Kanamoto further discloses an ultra thin rolling bearing ([0001]) having a cross section significantly small relative to the diameter used for the bearing portion, however, Kobayashi does not explicitly state the bearing is a thin section bearing in which a ratio of a diameter of the inner ring to a radial thickness of the inner ring and a ratio of a diameter of the outer ring to a radial thickness of the outer ring is each greater than fifteen.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kobayashi and provide the bearing is a thin section bearing in which a ratio of a diameter of the inner ring to a radial thickness of the inner ring and a ratio of a diameter of the outer ring to a radial thickness of the outer ring is each greater than fifteen, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). The dimensions of a large bearing are well-known result effect variables.  Specifically, if the bearings raceways are too large, an excessive amount of extra weight is added to device and to the load the bearing must tolerate. On the other hand, if the bearing raceways are too small, the bearing may not be able to support the required loads and may prematurely fail or cause damage to other elements.
Re clm 8 and 17, the improvement of Kawamura further discloses the at least one damping washer is one of generally circular and generally arcuate (ring-shaped configuration; [0042]).
Re clm 9, Kanamoto discloses a gantry assembly (Fig. 5) comprising: a rotor  (105, Fig. 5) rotatable about a central axis; a stator (106) fixed with respect to the axis; and a bearing assembly rotatably coupling the rotor with the stator and including: an inner ring (3a and 3b, Fig. 6) connected with the rotor ([0057]); an outer ring (2) disposed about the inner ring and having two opposing axial ends and at least one hole extending axially into one of the axial ends, the outer ring being connected with the stator by at least one threaded fastener extending into the at least one hole ([0057]); a plurality of rolling elements (4s) disposed between the inner and outer rings.
Kanamoto does not disclose a damping washer disposed between the outer ring and the stator, the washer being disposed about the at least one threaded fastener connecting the outer ring with the stator.
Kawamura teaches a bearing comprising a damping washer (14, Fig. 2 or 15, Fig. 3) disposed between the outer ring and the stator (analogous to 7), the washer being disposed about the at least one threaded fastener connecting the outer ring with the stator (Fig. 2; [0042]) for the purpose of for the purpose of suppressing noise and vibration ([0005]).
It would have been obvious to one of ordinary skill in the art to modify the bearing of Kanamoto and provide a damping washer between any two fastened bearing elements such that a damping washer disposed between the outer ring and the stator, the washer being disposed about the at least one threaded fastener connecting the outer ring with the stator for the purpose of for the purpose of suppressing noise and vibration.
Re clm 10, Kanamoto further discloses the outer ring has a plurality of the holes (8s, Fig. 4) each extending axially into the one of the axial ends and is connected with the stator by a plurality of the fasteners, each fastener extending into a separate one of the holes.
Kanamoto in view of Kawamura further discloses a separate one of a plurality of damping washers is disposed between the outer ring and the stator, each one of the plurality of washers being disposed about a separate one of the threaded fasteners connecting the outer ring with the stator ([0042]). 
	
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto U.S. 2015/0285308 in view of Kawamura U.S. 2017/0210165 as applied to claim 1 and 9 above, and further in view of the Rubber Washer website.
Kanamoto in view of Kawamura discloses all the claimed subject matter as described above.
Re clm 6 and 15, Kanamoto further discloses the inner ring includes first and second inner ring sections (3a and 3b, Fig. 6), the first inner ring section having a plurality of threaded holes (13c), the second inner ring section having a plurality of counterbored through-holes (13b) each aligned with a separate one of the threaded holes of the first inner ring section, a plurality of threaded fasteners (14) each having a head and extending through a separate one of the through-holes of the second inner ring section and into the aligned threaded hole of the first inner ring section and a radial shoulder surface of the counterbore (where 13b changes diameter).
Kanamoto does not disclose a plurality of damping washers each disposed within the counterbore section of a separate one of the through-holes and between the head of the fastener disposed within the through-hole and the radial shoulder surface of the counterbore section.
The Rubber Washer website teaches providing rubber washers between fasteners and machine elements for the purpose of absorbing shock, making them great for use as rubber spacers in machinery with frequently moving parts (second paragraph of website).
It would have been obvious to one of ordinary skill in the art to modify the device of Kanamoto and provide rubber washers between each threaded fastener and the inner ring such that a plurality of damping washers each disposed within the counterbore section of a separate one of the through-holes and between the head of the fastener disposed within the through-hole and the radial shoulder surface of the counterbore section for the purpose of absorbing shock, making them great for use as rubber spacers in machinery with frequently moving parts.

Allowable Subject Matter
Claims 4-5, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656